      Case 2:20-cv-03384-ER Document 30 Filed 09/30/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Rhonda Hill Wilson, et al.,      :    CIVIL ACTION
                                 :    NO. 20-03384
          Plaintiffs             :
    v.                           :
                                 :
Hartford Casualty Insurance      :
Company, et al.,                 :
                                 :
          Defendants             :


                                 ORDER

          AND NOW, this 30th day of September, 2020, after

considering Plaintiffs’ Motion to Remand (ECF No. 8),

Plaintiffs’ Motion to Dismiss for lack of subject matter

jurisdiction (ECF No. 14), Defendant Hartford’s Motion to

Dismiss for failure to state a claim (ECF No. 12), Defendant

USI’s Motion to Dismiss for failure to state a claim (ECF No.

9), and the Parties’ responses, and after oral argument on the

record, and for the reasons stated in the accompanying

Memorandum, it is hereby ORDERED as follows:

          1.     Plaintiffs’ Motion to Remand (ECF No. 8) is

DENIED;

          2.     Plaintiffs’ Motion to Dismiss for lack of subject

matter jurisdiction (ECF No. 14) is DENIED;

          3.     Defendant Hartford’s Motion to Dismiss for

failure to state a claim (ECF No. 12) is GRANTED;
      Case 2:20-cv-03384-ER Document 30 Filed 09/30/20 Page 2 of 2



         4.    Defendant USI’s Motion to Dismiss for failure to

state a claim (ECF No. 9) is GRANTED; and, accordingly, Counts

I-III in the Amended Complaints (ECF Nos. 3-4) are DISMISSED

with prejudice and the case shall be MARKED CLOSED.



         AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno________
                           EDUARDO C. ROBRENO, J.




                                   2
